         Case 1:19-cv-05086-BCM Document 27 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 7/31/20
SHAWN P. LAHEY,

                  Plaintiff,                       19-CV-05086 (BCM)

           -against-                               ORDER

ANDREW M. SAUL, Acting Commissioner
of Social Security,

                  Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The oral argument previously scheduled for August 24, 2020 is adjourned to September

22, 2020, at 11:00 a.m. In light of the ongoing public health emergency, counsel should contact

chambers one week prior to the argument for information regarding whether the argument will

be held remotely and, if so, by what means.

Dated: New York, New York
       July 31, 2020

                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge.
